Title: To James Madison from Louis-Marie Turreau de Garambouville, 14 January 1807
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


[Translation]
Sir
Washington 14 Jany. 1807.

I have the honor to address to you enclosed an answer to the objections made by the Secretary of the Treasury to a complete Settlement with the heirs of Mr. Beaumarchais  This answer is annexed to the note which I have had the honor to address to you on this Subject.  Accept, Sir, a new assurance of my high consideration.

TurreauFaithfully translated: Jacob WagnerCh. Clk. Dep. State


